     Case 2:12-cv-00766-TLN-KJN Document 112 Filed 03/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD HITTLE,                                 No. 2:12-cv-00766-TLN-KJN
12                      Plaintiff,
13          v.                                      ORDER
14   CITY OF STOCKTON, et al.,
15                      Defendants.
16

17          Having considered the request by Plaintiff as set forth in his Amended Rule 56 (c) Motion

18   (ECF No. 111), the pleadings in this case and argument by counsel and good cause appearing

19   therefor, it is hereby ordered:

20          Plaintiff’s motion is GRANTED. (ECF No. 111.) Plaintiff’s opposition to Defendants’

21   Motion for Summary Judgment is due not later than March 19, 2021. Plaintiff’s other motions

22   related to an extension of time are DENIED as moot. (ECF Nos. 103, 104, 109.)

23          IT IS SO ORDERED.

24   DATED: March 2, 2021

25

26                                                        Troy L. Nunley
                                                          United States District Judge
27

28
                                                    1
